Citation Nr: 1722901	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-25 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for paroxysmal lone atrial fibrillation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Baltimore, Maryland, RO now maintains jurisdiction in this claim.  

The claim was remanded by the Board in December 2016 for additional development.  


FINDING OF FACT

Paroxysmal lone atrial fibrillation (herein atrial fibrillation) was not incurred during or as a result of military service, but rather, had clinical onset unrelated to service about five year post-discharge.  


CONCLUSION OF LAW

The criteria for service connection for atrial fibrillation are not met.  38 U.S.C.A. 
§§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Atrial Fibrillation

The Veteran contends that he incurred his currently diagnosed paroxysmal lone atrial fibrillation during or as a result of military service.  

Service treatment records document several heart-related symptoms or treatment.  These records include an August 1985 periodic examination, where the heart was found to be normal, heart rate was 52, and sinus bradycardia was noted.  In February 1990, the Veteran was seen for a cold as well as chest pain.  The diagnosis was "atypical chest pain," his heart rate was 50, and there was no irregularity noted on the heart examination.  The record does not include an EKG result, although as noted by the 2017 VA examiner, discussed below, EKG tracing was available and it was normal.  The Veteran had another normal physical examination in September 1991.  

In November 1993, he was seen for chest pain without palpitations while running.  The EKG at that time was normal, with a normal sinus rhythm.  

In an August 1995 report of medical history, the Veteran indicated that he was in good health, was not taking any medications, and denied shortness of breath, pain or pressure in the chest, palpitations, and heart trouble.  The EKG was normal at that time with the exception of one pre-mature atrial contraction (PAC).  An examination report from an "over 40" physical noted EKG with PACs and marked sinus arrhythmia and that the Veteran was advised to decrease caffeine and alcohol intake.  An undated rhythm strip, possibly from the August 1985 EKG, has a handwritten notation that says "marked sinus arrhythmia."  

In a June 1999 general medical pre-discharge report, the examiner noted "not history of cardiac diseases or complaints" and "regular heart action" in reviewing the cardiovascular system.  The EKG revealed normal sinus rhythm (NSR).  

Finally, in an April 2000 retirement examination and report of medical history, the EKG was found to be normal, there were no cardiac diagnoses, and the Veteran denied shortness of breath, pain or pressure in the chest, palpitations, and heart trouble.  

Post-service treatment records demonstrate that the Veteran was noted with a normal heart rate and without a history of cardiac disabilities in 2004 VA treatment records.  A September 2004 EKG revealed normal sinus rhythm but revealed significant questions inferolaterally.  A follow-up echocardiogram performed in October 2004 was normal.  

The first evidence of atrial fibrillation came in October 2005, where Veteran presented with chest pain/pressure and dizziness and atrial fibrillation was diagnosed on EKG.  In May 2006, the Veteran, who was noted with no previous cardiac history, was admitted to the hospital with new onset atrial fibrillation.  The remaining VA treatment records document the diagnosis of, and treatment for, atrial fibrillation, including a new atrial flutter in 2015.  The

In May 2009, the Veteran was provided with a VA etiological examination.  Significantly, the examiner there concluded that it was "impossible to resolve [whether his atrial fibrillation was related to service] without resorting to mere speculation" but did not provide a rationale for that conclusion.   As such, the Board remanded the claim to obtain a supplemental or new VA opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that if an examiner concludes that a non-speculative opinion cannot be offered, he or she must explain the basis for such a conclusion or the basis must otherwise be apparent from the evidence).

Pursuant to the Board remand, a February 2017 opinion was obtained, where a VA physician reviewed the claims file, including the August 1985, November 1993, and August 1995 notations.  The VA physician concluded that the Veteran's current atrial fibrillation did not begin during or as a result of military and did not manifest to a compensable degree within one year of separation from service.  The examiner explained that atrial fibrillation was not noted during service and was not demonstrated on EKG until 2005, five years post-discharge.  The EKG at separation was normal and the Veteran denied cardiac symptoms in a report of medical history at that time.  The examiner further explained that one PAC on one EKG in 1995 with no symptoms is insufficient to diagnose structural heart disease.  Moreover, APBs are fairly ubiquitous, occurring commonly in both young and elderly subjects and in those with and without significant heart disease.  

At the outset, the Board finds that the evidence demonstrates that the Veteran's atrial fibrillation was not demonstrated until five years after discharge, and certainly not within the first year following discharge from military service.  As the 2017 VA examiner noted, atrial fibrillation was not diagnosed during service or until five years post-discharge.  The VA examiner specifically found that currently diagnosed atrial fibrillation did not have onset within one year of discharge.  Therefore, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307(a) and 3.309(a) (2016).  

While the Board acknowledges the Veteran's contention throughout the claim, including in a February 2008 statement submitted with his notice of disagreement, that his in-service cardiac findings must be early manifestations of his currently diagnosed atrial fibrillation, he is not competent to render such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not submitted competent evidence that atrial fibrillation was incurred in service.  Rather, the only competent evidence or opinion as to etiology of record, the 2017 VA physician's opinion, is against the claim of service connection.  The 2017 physician specifically reviewed each of the in-service incidents of cardiac complaints, treatment, or examination and explained why these incidents do not demonstrate that the Veteran's atrial fibrillation began during or within one year of service.  The Board finds the VA opinion, which was provided by an examiner with the appropriate expertise who reviewed the relevant evidence of record, to be more probative than the Veteran's contentions in this case.  

Based on the foregoing, the Board finds that the evidence of record does not support a finding that the Veteran's currently diagnosed atrial fibrillation was incurred during service or within one year of service discharge.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for atrial fibrillation is denied.   



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


